UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2012 Date of reporting period:November 30, 2012 Item 1. Reports to Stockholders. Annual Report November 30, 2012 Investment Adviser Gerstein, Fisher & Associates, Inc. 565 Fifth Avenue, 27th Floor New York, New York10017 Phone: 800-473-1155 www.gersteinfisher.com/GFMGX www.gersteinfisher.com/GFIGX Table of Contents LETTERS TO SHAREHOLDERS 3 EXPENSE EXAMPLES 7 INVESTMENT HIGHLIGHTS 9 SCHEDULES OF INVESTMENTS 13 STATEMENT OF ASSETS AND LIABILITIES 31 STATEMENT OF OPERATIONS 32 STATEMENTS OF CHANGES IN NET ASSETS 33 FINANCIAL HIGHLIGHTS 35 NOTES TO FINANCIAL STATEMENTS 37 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 46 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 47 NOTICE OF PRIVACY POLICY & PRACTICES 50 ADDITIONAL INFORMATION 51 Gerstein Fisher Multi-Factor Growth Equity Fund Dear Fellow Shareholders, Despite a stream of negative headlines, the US stock market (as measured by the S&P 500 Index) finished the trailing one year period ended 11/30/2012 with a powerful advance of 16.13%.The market posted strong gains early in 2012 before dropping sharply in May owing to the worsening sovereign debt crisis in Europe and slower economic growth in the US.Since June, the market has made steady gains except for a brief, sharp drop after the elections on November 6.It is important to recall the role that we envision the Gerstein Fisher Multi-Factor Growth Equity Fund playing within an investor’s overall diversified portfolio.The fund is designed to be an all-cap US growth equity portfolio with additional exposures to targeted, systematic risk factors that include small companies, value and momentum, while seeking to avoid non-systematic risks such as industry or company overexposures.While we seek to capture a larger share of the equity market’s upside, it needs to be understood that this additional return is fundamentally linked to additional risk and volatility. As specified in fund documentation, the portfolio is as fully invested as possible in domestic equities from the all cap growth universe––as defined by the Russell 3000 Growth Index––with approximately 80% of holdings in large cap companies and the remaining 20% in small cap companies.Total fund assets as of 11/30/2012 were approximately $124.4 million. As of 11/30/2012, the portfolio held 278 equity securities, with no individual holdings constituting more than 5% of the total portfolio.Portfolio industry and sector weightings were held as close to the benchmark as possible after the required risk factor tilts were implemented.This is a direct consequence of controlling for undesired exposures while constraining the portfolio to consist of higher-momentum, more value oriented, and smaller securities within the all cap growth universe.Any industry and sector over- and under-weights are driven by these underlying factor exposures. During the one year ended 11/30/2012, GFMGX had a total return of 14.91% compared to 14.63% for the Russell 3000 Growth Index.Multi-Factor Performance attribution revealed that in these past 12 months (11/30/2011 to 11/30/2012), the higher exposure to more value-oriented stocks resulted in a positive contribution of 0.83% relative to the Russell 3000 Growth Index.The fund’s exposure to smaller securities detracted 0.22% and the exposure to higher momentum securities added 0.41% relative to the Russell 3000 Growth Index over the same time period.Since the fund’s inception in December 2009, we have been pleased that the fund has tracked our overall expectations.Because our process is based on a scientifically grounded approach, we believe that the Gerstein Fisher Multi-Factor Growth Equity Fund should be well positioned to deliver a positive investment experience in the US domestic growth equity space, along with exposure to often-overlooked factors within the growth universe. Our investment approach at Gerstein Fisher is grounded in the efficiency of capital markets, rigorous academic research and sound economic logic.Our experience of over 3 20 years demonstrates that the ideas and principles upon which we have built our firm are sound.We look forward to writing to you again in six months, and we thank you for your continued trust and partnership. Sincerely, Gregg S. Fisher, CFA, CFP® President & Chief Investment Officer Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Past performance does not guarantee future results. Mutual fund investing involves risk.Principal loss is possible.The Fund invests in foreign securities, which involve greater volatility and political, economic and currency risks and differences in accounting methods.Small- and medium-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies.Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales.Securities with “momentum” have recently had above average returns and may be more volatile than a broad cross-section of securities. Diversification does not assure a profit or protect against a loss in a declining market The Russell 3000® Growth Index measures the performance of the broad growth segment of the U.S. equity universe.The S&P 500® Index measures the performance of 500 of the largest capitalization stocks in the U.S. equity universe.Book Value is net asset value calculated as total assets minus intangible assets and liabilities.Ratio of book-to-market value is a ratio used to find the value of a company by comparing the book value of a firm to its market value. Must be preceded or accompanied by a prospectus. The Gerstein Fisher Multi-Factor Growth Equity Fund is distributed by Quasar Distributors, LLC. 4 Gerstein Fisher Multi-Factor International Growth Equity Fund Dear Fellow Shareholders, During the trailing one-year period ended 11/30/2012, international developed markets (as measured by the MSCI EAFE Index) rose by 13.16%, despite recessions in Europe and economic weakness in Japan. Given the recent volatility of international equity markets in general, it is important to recall the role that we envision the Gerstein Fisher Multi-Factor International Growth Equity Fund playing within an investor’s overall globally diversified portfolio.The fund is designed to be a large-cap developed-market growth equity portfolio with additional exposures to targeted, systematic risk factors, while seeking to avoid non-systematic risks such as industry or company overexposures.While we seek to capture a larger share of the equity market’s upside, it needs to be understood that this additional return is fundamentally linked to additional risk and volatility. As specified in fund documentation, the portfolio is as fully invested as possible in international developed equities from the large cap growth universe, as defined by the MSCI EAFE Growth Index.Total fund assets as of 11/30/2012 were approximately $67.8 million. As of 11/30/2012, the portfolio held approximately 239 equity securities, with no individual holdings constituting more than 5% of the total portfolio.Portfolio industry and sector weightings were held as close to the benchmark as possible after the required risk factor tilts were implemented.This is a direct consequence of controlling for undesired exposures while constraining the portfolio to consist of higher-momentum, more value oriented, and smaller securities within the large cap growth universe.Any industry and sector over- and under-weights are driven by these underlying factor exposures.In addition to the risk factor tilts, another source of deviation of the portfolio from the MSCI EAFE Growth Index is due to the difference in country weightings.Our fund sets a soft cap on any single country’s exposure within the portfolio at 10%.This country cap redistributes weight from the larger countries in the index, such as Japan and the U.K., to smaller countries such as Norway and Finland. The risk decomposition of the portfolio relative to the MSCI EAFE Growth Index was also in line with the way the fund is managed.Aside from the targeted risk factor exposures and the country caps, the other risk factors were constrained to be neutral relative to the benchmark.The three largest contributors of active risk are due to the differences in country exposures, currency exposures and risk-factor exposures.In total, over 80% of the active risk comes from these common factors and less than 20% is explained by asset selection.Again, this is a result of the quantitative approach used by the fund in creating a well-diversified portfolio that contains intentional exposures to certain risk factors and limits the allocation to any single country. Since the inception of the fund (01/27/2012) through 11/30/2012, GFIGX had a total return of 8.20% compared to 7.62% for the MSCI EAFE Growth Index.Multi-factor model performance attribution revealed that the greatest source of return deviation relative to the benchmark, i.e., the MSCI EAFE Growth Index, was from the fund’s stated risk-factor exposures.During the same time period (01/27/2012 to 11/30/2012), the fund’s exposure to higher momentum resulted in a contribution of 0.46% relative to the benchmark index and being invested in more value-oriented stocks had a contribution of 0.04% relative to the benchmark.In the same period, the exposure of the fund to smaller securities added 0.04% relative to the benchmark. 5 Since the fund’s inception in January 2012, we have been pleased that the fund has tracked our overall expectations.Because our process is based on a scientifically grounded approach, we believe that the Gerstein Fisher Multi-Factor International Growth Equity Fund should be well positioned to deliver a positive investment experience in the international-developed growth equity space, along with exposure to often-overlooked factors within the growth universe. We look forward to writing to you again in six months, and we thank you for your continued trust and partnership. Sincerely, Gregg S. Fisher, CFA, CFP® President & Chief Investment Officer Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Past performance does not guarantee future results. Mutual fund investing involves risk.Principal loss is possible.The Fund invests in foreign securities, which involve greater volatility and political, economic and currency risks and differences in accounting methods.These risks are greater for emerging markets.Small- and medium-capitalization companies tend to have limited liquidity and greater price volatility than large capitalization companies.Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales.Securities with “momentum” have recently had above average returns and may be more volatile than a broad cross-section of securities.Options on securities may be subject to greater fluctuations in value than an investment in the underlying securities. The investment in options is not suitable for all investors. The risks of investments in derivatives include imperfect correlation between the value of these instruments and the underlying assets; risks of default by the other party to the derivative transactions; risks that the transactions may result in losses that partially or completely offset gains in portfolio positions; and risks that the derivative transactions may not be liquid. Diversification does not assure a profit or protect against a loss in a declining market. MSCI EAFE Index measures the performance of international non-US developed stocks (as defined by MSCI) that comprise the top 85% of the market cap of the investable universe (as defined by MSCI).The MSCI EAFE Growth Index consists of the growth portion (growth being a measure of price relative to book/value/cash flow) of the MSCI EAFE Index.An investment cannot be made directly in an index. Must be preceded or accompanied by a prospectus. The Gerstein Fisher Multi-Factor International Growth Equity Fund is distributed by Quasar Distributors, LLC. 6 Gerstein Fisher Funds Expense Examples (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including redemption fees, and (2) ongoing costs, including advisory fees and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds, and to compare these costs with the ongoing costs of investing in other mutual funds.The Examples are based on an investment of $1,000 invested at the beginning of the period and held for the entire period (6/1/12–11/30/12). Actual Expenses The first lines of the following tables provide information about actual account values and actual expenses. Although the Funds charge no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent.You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem your shares of the Funds within sixty days of purchase.Individual Retirement Accounts (“IRA”) will be charged a $15.00 annual maintenance fee. To the extent the Funds invest in shares of exchange-traded funds or other investment companies as part of their investment strategies, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, advisory fees, fund administration fees and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second lines of the following tables provide information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 7 Gerstein Fisher Funds Expense Examples (Continued) (Unaudited) Gerstein Fisher Multi-Factor Growth Equity Fund Expenses Paid Beginning Ending During Period Account Value Account Value June 1, 2012 - June 1, 2012 November 30, 2012 November 30, 2012* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.16%, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Gerstein Fisher Multi-Factor International Growth Equity Fund Expenses Paid Beginning Ending During Period Account Value Account Value June 1, 2012 - June 1, 2012 November 30, 2012 November 30, 2012* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.35%, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 8 Gerstein Fisher Multi-Factor Growth Equity Fund Investment Highlights (Unaudited) Under normal market conditions, at least 80% of the Fund’s net assets will be invested in equity securities.The Fund seeks to invest primarily in common stocks of domestic companies of any size. Equity securities may also include preferred stocks, exchange-traded funds (“ETFs”) that invest in equities, individual stock options and options on indices.At any one time, the combined value of options may be up to 5% of the Fund’s net assets.The Fund may invest up to 20% of its net assets in the securities of foreign issuers that are publicly traded in the United States or on foreign exchanges.Additionally, the Fund may sell shares of securities short for hedging purposes. Allocation of Portfolio Holdings (% of Investments) Average Annual Total Returns as of November 30, 2012 Gerstein Fisher Russell 3000 Multi-Factor Growth Growth Equity Index One Year % % Since Inception (12/31/09) % % Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted Continued 9 Gerstein Fisher Multi-Factor Growth Equity Fund Investment Highlights (Continued) (Unaudited) Performance data current to the most recent month-end may be obtained by calling 800-473-1155. The Fund imposes a 1.00% redemption fee of the net amount of the redemption on shares held less than 60 days. Performance quoted does not reflect the redemption fee. If reflected, total returns would be reduced. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made based solely on historical returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The Russell 3000 Growth Index measures the performance of the broad growth segment of the U.S. equity universe.It includes those Russell 3000 companies with higher price-to-book ratios and higher forecasted growth values.One cannot invest directly in an index. Growth of $10,000 Investment * Inception Date 10 Gerstein Fisher Multi-Factor International Growth Equity Fund Investment Highlights (Unaudited) Under normal market conditions, at least 80% of the Fund’s net assets will be invested in equity securities.The Fund seeks to invest primarily in common stocks of international companies of any size, including foreign securities and securities of U.S. companies.The Fund may invest in foreign securities which may include securities of companies in emerging markets or less developed countries.Equity securities include common stocks, preferred stocks, exchange-traded funds (“ETFs”) that invest in equities, individual stock options and options on indices. Allocation of Portfolio Holdings (% of Investments) Total Returns as of November 30, 2012 Gerstein Fisher Multi-Factor International MSCI EAFE Growth Equity Growth Index Since Inception (1/27/12) % % Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month-end may be obtained by calling Continued 11 Gerstein Fisher Multi-Factor International Growth Equity Fund Investment Highlights (Continued) (Unaudited) 800-473-1155. The Fund imposes a 1.00% redemption fee of the net amount of the redemption on shares held less than 60 days. Performance quoted does not reflect the redemption fee. If reflected, total returns would be reduced. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made based solely on historical returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The MSCI EAFE Growth Index consists of the growth portion (growth being a measure of price relative to book/value/cash flow) of the MSCI EAFE Index.One cannot invest directly in an index. Growth of $10,000 Investment * Inception Date 12 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments November 30, 2012 Shares Value COMMON STOCKS – 97.34% Accommodation – 0.09% Wyndham Worldwide Corp. $ Administrative and Support Services – 0.22% AECOM Technology Corp. (a) Expedia, Inc. Liquidity Services, Inc. (a) Air Transportation – 0.45% Alaska Air Group, Inc. (a) SkyWest, Inc. Spirit Airlines, Inc. (a) United Continental Holdings, Inc. (a) Ambulatory Health Care Services – 0.25% Air Methods Corp. (a) Amusement, Gambling, and Recreation Industries – 0.68% Six Flags Entertainment Corp. Walt Disney Co. Animal Production and Aquaculture – 0.33% Cal-Maine Foods, Inc. Apparel Manufacturing – 0.94% Carter’s, Inc. (a) PVH Corp. Under Armour, Inc. (a) VF Corp. Beverage and Tobacco Product Manufacturing – 5.65% Altria Group, Inc. Boston Beer Co., Inc. (a) Brown-Forman Corp. Coca-Cola Co. Coca-Cola Enterprises, Inc. Lorillard, Inc. Monster Beverage Corp. (a) PepsiCo, Inc. Philip Morris International, Inc. Reynolds American, Inc. The accompanying notes are an integral part of these financial statements. 13 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) November 30, 2012 Shares Value Broadcasting (except Internet) – 2.25% Comcast Corp. $ DIRECTV (a) Discovery Communications, Inc. (a) Liberty Media Corporation – Liberty Capital (a) Building Material and Garden Equipment and Supplies Dealers – 2.48% Home Depot, Inc. Lumber Liquidators Holdings, Inc. (a) Sherwin-Williams Co. Chemical Manufacturing – 10.75% Abbott Laboratories Alexion Pharmaceuticals, Inc. (a) CF Industries Holdings, Inc. Church & Dwight Co., Inc. Colgate-Palmolive Co. E.I. du Pont de Nemours & Co. Eastman Chemical Co. Endo Health Solutions, Inc. (a) Gilead Sciences, Inc. (a) Hi-Tech Pharmacal Co., Inc. (a) Innophos Holdings, Inc. Johnson & Johnson LyondellBasell Industries NV (b) Medivation, Inc. (a) Olin Corp. PDL BioPharma, Inc. Perrigo Co. Questcor Pharmaceuticals, Inc. Regeneron Pharmaceuticals, Inc. (a) Salix Pharmaceuticals Ltd. (a) Stepan Co. The Mosaic Co. Watson Pharmaceuticals, Inc. (a) Westlake Chemical Corp. Clothing and Clothing Accessories Stores – 1.60% Buckle, Inc. DSW, Inc. Genesco, Inc. (a) Limited Brands, Inc. Ross Stores, Inc. The accompanying notes are an integral part of these financial statements. 14 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) November 30, 2012 Shares Value Clothing and Clothing Accessories Stores – 1.60% (Continued) TJX Companies, Inc. $ Computer and Electronic Product Manufacturing – 13.88% Apple, Inc. Atmel Corp. (a) Atrion Corp. Cirrus Logic, Inc. (a) Dell, Inc. EMC Corp. (a) FEI Co. Fossil, Inc. (a) Harris Corp. Intel Corp. International Business Machines Corp. Loral Space & Communications, Inc. Mettler-Toledo International, Inc. (a) OSI Systems, Inc. (a) QUALCOMM, Inc. Skyworks Solutions, Inc. (a) St. Jude Medical, Inc. Stratasys, Inc. (a) Teradata Corp. (a) TTM Technologies, Inc. (a) Viacom, Inc. Western Digital Corp. Couriers and Messengers – 0.02% United Parcel Service, Inc. Credit Intermediation and Related Activities – 2.68% American Express Co. Bank of the Ozarks, Inc. Cash America International, Inc. Discover Financial Services Visa, Inc. Wells Fargo & Co. World Acceptance Corp. (a) Data Processing, Hosting and Related Services – 0.62% AOL, Inc. (a) Automatic Data Processing, Inc. DST Systems, Inc. The accompanying notes are an integral part of these financial statements. 15 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) November 30, 2012 Shares Value Electrical Equipment, Appliance, and Component Manufacturing – 1.08% Cooper Industries PLC (b) $ Emerson Electric Co. Generac Holdings, Inc. Hubbell, Inc. Electronics and Appliance Stores – 0.15% Conn’s, Inc. (a) Fabricated Metal Product Manufacturing – 0.96% Chart Industries, Inc. (a) Sturm Ruger & Co, Inc. Timken Co. Food and Beverage Stores – 0.48% Casey’s General Stores, Inc. Harris Teeter Supermarkets, Inc. Whole Foods Market, Inc. Food Manufacturing – 1.72% B & G Foods, Inc. Bunge Ltd. (b) Darling International, Inc. (a) Hain Celestial Group, Inc. (a) Ingredion, Inc. Kraft Foods Group, Inc. (a) Mondelez International, Inc. Omega Protein Corp. (a) Food Services and Drinking Places – 1.80% Chipotle Mexican Grill, Inc. (a) Hyatt Hotels Corp. (a) McDonald’s Corp. Starbucks Corp. Yum! Brands, Inc. Funds, Trusts, and Other Financial Vehicles – 0.29% AMERIGROUP Corp. (a) WellCare Health Plans, Inc. (a) Furniture and Related Product Manufacturing – 0.37% Patrick Industries, Inc. (a) The accompanying notes are an integral part of these financial statements. 16 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) November 30, 2012 Shares Value Furniture and Related Product Manufacturing – 0.37% (Continued) Select Comfort Corp. (a) $ Gasoline Stations – 0.71% Susser Holdings Corp. (a) General Merchandise Stores – 4.35% Dollar General Corp. (a) Dollar Tree, Inc. (a) Macy’s, Inc. O’Reilly Automotive, Inc. (a) Pricesmart, Inc. Target Corp. Tractor Supply Co. Wal-Mart Stores, Inc. Health and Personal Care Stores – 1.48% CVS Caremark Corporation Express Scripts Holding Co. (a) McKesson Corp. Owens & Minor, Inc. Ulta Salon Cosmetics & Fragrance, Inc. Heavy and Civil Engineering Construction – 0.29% KBR, Inc. MasTec, Inc. (a) Primoris Services Corp. Insurance Carriers and Related Activities – 4.83% Allied World Assurance Co. Holdings AG (b) Amtrust Financial Services, Inc. Homeowners Choice, Inc. Travelers Companies, Inc. Validus Holdings Ltd. (b) WellPoint, Inc. Leather and Allied Product Manufacturing – 0.02% NIKE, Inc. Machinery Manufacturing – 2.55% 3D Systems Corp. (a) Applied Materials, Inc. Cascade Corp. The accompanying notes are an integral part of these financial statements. 17 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) November 30, 2012 Shares Value Machinery Manufacturing – 2.55% (Continued) Caterpillar, Inc. $ Coinstar, Inc. (a) Cummins, Inc. Deere & Co. Flowserve Corp. KLA-Tencor Corp. National Oilwell Varco, Inc. Oil States International, Inc. (a) Roper Industries, Inc. Management of Companies and Enterprises – 0.43% EchoStar Corp. (a) Merchant Wholesalers, Durable Goods – 2.52% Anixter International, Inc. Arrow Electronics, Inc. (a) Covidien PLC (b) Dorman Products, Inc. (a) Henry Schein, Inc. (a) LKQ Corp. (a) Tessco Technologies, Inc. WW Grainger, Inc. Merchant Wholesalers, Nondurable Goods – 0.32% Monsanto Co. Nu Skin Enterprises, Inc. Procter & Gamble Co. Mining (except Oil and Gas) – 0.01% Cliffs Natural Resources, Inc. Miscellaneous Manufacturing – 1.89% 3M Co. Becton Dickinson & Co. Cooper Companies, Inc. Edwards Lifesciences Corp. (a) Estee Lauder Companies, Inc. Intuitive Surgical, Inc. (a) NewMarket Corp. WR Grace & Co. (a) The accompanying notes are an integral part of these financial statements. 18 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) November 30, 2012 Shares Value Miscellaneous Store Retailers – 0.13% 1-800-Flowers.com, Inc. (a) $ PetSmart, Inc. Motion Picture and Sound Recording Industries – 0.19% Cinemark Holdings, Inc. Motor Vehicle and Parts Dealers – 0.11% Advance Auto Parts, Inc. America’s Car-Mart, Inc. (a) AutoZone, Inc. (a) 74 Nonstore Retailers – 1.44% Amazon.com, Inc. (a) eBay, Inc. (a) GNC Holdings, Inc. Systemax, Inc. (a) Oil and Gas Extraction – 0.28% Concho Resources, Inc. (a) Contango Oil & Gas Co. (a) Halcon Resources Corp. (a) Occidental Petroleum Corp. Other Information Services – 2.59% BGC Partners, Inc. Google, Inc. (a) Paper Manufacturing – 1.67% Clearwater Paper Corp. (a) International Paper Co. Kimberly-Clark Corp. Rock-Tenn Co. Schweitzer-Mauduit International, Inc. Petroleum and Coal Products Manufacturing – 2.40% Chevron Corp. CVR Energy, Inc. (a) Exxon Mobil Corp. HollyFrontier Corp. Western Refining, Inc. The accompanying notes are an integral part of these financial statements. 19 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) November 30, 2012 Shares Value Plastics and Rubber Products Manufacturing – 0.17% Armstrong World Industries, Inc. $ Jarden Corp. Primary Metal Manufacturing – 0.15% Handy & Harman Ltd. (a) Precision Castparts Corp. Professional, Scientific, and Technical Services – 4.10% Accenture PLC (b) Alliance Data Systems Corp. (a) Amgen, Inc. Biogen Idec, Inc. (a) Booz Allen Hamilton Holdings Corp. CACI International, Inc. (a) Cerner Corp. (a) IHS, Inc. (a) Mastercard, Inc. Mistras Group, Inc. (a) priceline.com, Inc. (a) SolarWinds, Inc. (a) Teledyne Technologies, Inc. (a) Towers Watson & Co. WEX, Inc. (a) Publishing Industries (except Internet) – 5.68% Adobe Systems, Inc. (a) Catamaran Corp. (a)(b) Ellie Mae, Inc. (a) ePlus, Inc. (a) Microsoft Corp. News Corp. Oracle Corp. TIBCO Software, Inc. (a) Rail Transportation – 1.52% CSX Corp. Kansas City Southern Union Pacific Corp. Rental and Leasing Services – 0.37% Aircastle Ltd. (b) The accompanying notes are an integral part of these financial statements. 20 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) November 30, 2012 Shares Value Rental and Leasing Services – 0.37% (Continued) Textainer Group Holdings Ltd. (b) $ Retailing – 0.08% Cabela’s, Inc. (a) Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 1.94% BlackRock, Inc. GAMCO Investors, Inc. NASDAQ OMX Group, Inc. Stifel Financial Corp. (a) Virtus Investment Partners, Inc. (a) Support Activities for Mining – 0.22% Atwood Oceanics, Inc. (a) Rowan Companies PLC (a)(b) Support Activities for Transportation – 0.02% Tidewater, Inc. Telecommunications – 1.58% Equinix, Inc. (a) j2 Global, Inc. Time Warner Cable, Inc. Verizon Communications, Inc. Transportation Equipment Manufacturing – 3.16% Arctic Cat, Inc. (a) Boeing Co. BorgWarner, Inc. (a) Dana Holding Corp. Eaton Corp. HEICO Corp. Honeywell International, Inc. Lockheed Martin Corp. Polaris Industries, Inc. TAL International Group, Inc. TransDigm Group, Inc. Triumph Group, Inc. United Technologies Corp. The accompanying notes are an integral part of these financial statements. 21 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) November 30, 2012 Shares Value Utilities – 0.02% ITC Holdings Corp. $ Waste Management and Remediation Services – 0.06% Clean Harbors, Inc. (a) Water Transportation – 0.21% Golar LNG Ltd. (b) Royal Caribbean Cruises Ltd. (b) Wholesale Electronic Markets and Agents and Brokers – 0.13% ScanSource, Inc. (a) Total Common Stocks (Cost $102,879,977) REAL ESTATE INVESTMENT TRUSTS – 0.94% HCP, Inc. LTC Properties, Inc. National Health Investors, Inc. Public Storage Rayonier, Inc. Simon Property Group, Inc. Total Real Estate Investment Trusts (Cost $1,010,368) EXCHANGE TRADED FUNDS – 1.05% iShares Russell 1000 Growth Index Fund Vanguard Small-Cap ETF Total Exchange Traded Funds (Cost $1,261,836) Principal Amount SHORT-TERM INVESTMENTS – 0.46% Money Market Fund – 0.46% Wells Fargo Advantage Government Money Market Fund $ $ Total Short-Term Investments (Cost $566,877) Total Investments (Cost $105,719,058) – 99.79% Other Assets in Excess of Liabilities – 0.21% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. The accompanying notes are an integral part of these financial statements. 22 Gerstein Fisher Multi-Factor International Growth Equity Fund Schedule of Investments November 30, 2012 Shares Value COMMON STOCKS – 98.75% Australia – 7.05% AGL Energy Ltd. $ ALS Ltd. APA Group BHP Billiton Ltd. Centro Retail Australia Coca-Cola Amatil Ltd. CSL Ltd. Iluka Resources Ltd. Incitec Pivot Ltd. Insurance Australia Group Ltd. Newcrest Mining Ltd. Ramsay Health Care Ltd. Rio Tinto Ltd. Santos Ltd. Suncorp Group Ltd. Sydney Airport (a) Wesfarmers Ltd. Woolworths Ltd. Austria – 0.05% Andritz AG Belgium – 5.33% Anheuser-Busch InBev NV Telenet Group Holding NV UCB SA Umicore SA Bermuda – 2.26% Seadrill Ltd. Cayman Islands – 0.69% Sands China Ltd. Wynn Macau Ltd. Denmark – 5.56% Carlsberg A/S Coloplast A/S Danske Bank A/S (a) Novo Nordisk A/S Novozymes A/S TDC A/S The accompanying notes are an integral part of these financial statements. 23 Gerstein Fisher Multi-Factor International Growth Equity Fund Schedule of Investments (Continued) November 30, 2012 Shares Value Denmark – 5.56% (Continued) Tryg A/S $ William Demant Holding A/S (a) Finland – 1.23% Nokian Renkaat OYJ Pohjola Bank PLC France – 6.31% Arkema SA AtoS Cie de St-Gobain Cie Generale de Geophysique – Veritas (a) Cie Generale d’Optique Essilor International SA Dassault Systemes SA Imerys SA Legrand SA LVMH Moet Hennessy Louis Vuitton SA Pernod-Ricard SA Remy Cointreau SA Societe BIC SA Societe Television Francaise 1 Technip SA Wendel SA Zodiac Aerospace Germany – 10.88% Adidas AG BASF SE Bayerische Motoren Werke AG – Ordinary Shares Bayerische Motoren Werke AG – Preference Shares Continental AG (a) Fresenius SE & Co. KGaA GEA Group AG Henkel AG & Co KGaA – Preference Shares Henkel AG & Co. KGaA – Ordinary Shares Hugo Boss AG Lanxess AG MAN SE Porsche Automobil Holding SE Siemens AG Suedzucker AG Volkswagen AG – Ordinary Shares The accompanying notes are an integral part of these financial statements. 24 Gerstein Fisher Multi-Factor International Growth Equity Fund Schedule of Investments (Continued) November 30, 2012 Shares Value Germany – 10.88% (Continued) Volkswagen AG – Preferred Shares $ Hong Kong – 4.84% ASM Pacific Technology Ltd. Bank Of East Asia Ltd. Cheung Kong Infrastructure Holdings Ltd. First Pacific Company Ltd. Galaxy Entertainment Group Ltd. (a) Hong Kong & China Gas Co. Ltd. Li & Fung Ltd. SJM Holdings Ltd. Sun Hung Kai Properties Ltd. Swire Pacific Ltd. Ireland – 2.58% Elan Corp. PLC (a) James Hardie Industries PLC Kerry Group PLC (a) (London Exchange) Kerry Group PLC (Dublin Exchange) Ryanair Holdings PLC – ADR (a) Israel – 1.38% Mellanox Technologies Ltd. (a) Mizrahi Tefahot Bank Ltd. (a) Teva Pharmaceutical Industries Ltd. Italy – 1.40% Assicurazioni Generali SpA Exor SpA Fiat Industrial SpA Pirelli & Co. SpA Saipem SpA Japan – 8.27% ABC-Mart, Inc. Aeon Mall Co Ltd. Ajinomoto Co., Inc. Asahi Kasei Corp. Bridgestone Corp. Coca-Cola West Co. Ltd. Daihatsu Motor Co. Ltd. Dainippon Sumitomo Pharma Co. Ltd. The accompanying notes are an integral part of these financial statements. 25 Gerstein Fisher Multi-Factor International Growth Equity Fund Schedule of Investments (Continued) November 30, 2012 Shares Value Japan – 8.27% (Continued) Daito Trust Construction Co. Ltd. $ FANUC Corp. Gree, Inc. Hakuhodo DY Holdings IHI Corporation Isuzu Motors Ltd. ITOCHU Corp. Itochu Techno-Solutions Corp. Iyo Bank Ltd. Japan Airlines Co. Ltd. Japan Tobacco, Inc. KDDI Corp. Keisei Electric Railway Co. Ltd. Koito Manufacturing Co. Ltd. Komatsu Ltd. Konami Corp. Lawson, Inc. Mabuchi Motor Co. Ltd. McDonald’s Holding Co. Japan Ltd. Medipal Holdings Corp. MEIJI Holdings Co. Ltd. Namco Bandai Holdings, Inc. Nexon Co. Ltd. NHK Spring Co Ltd. Nikon Corp. Nishi-Nippon City Bank Ltd. Nissin Foods Holdings Co. Ltd. Oji Holdings Corp. Otsuka Holdings Co. Ltd. Rinnai Corp. Sanrio Co Ltd. Seven Bank Ltd. Shikoku Electric Power Co., Inc. Softbank Corp. Sumitomo Rubber Industries Ltd. Suruga Bank Ltd. Taiyo Nippon Sanso Corp. Toho Co. Ltd. Toppan Printing Co. Ltd. Tosoh Corp. TOTO Ltd. Toyo Suisan Kaisha Ltd. Ushio, Inc. USS Co. Ltd. The accompanying notes are an integral part of these financial statements. 26 Gerstein Fisher Multi-Factor International Growth Equity Fund Schedule of Investments (Continued) November 30, 2012 Shares Value Japan – 8.27% (Continued) Yamada Denki Co. Ltd. $ Yamaha Corp. Jersey – 0.47% Resolution Ltd. Wolseley PLC Luxembourg – 0.06% Millicom International Cellular SA (a) Netherlands – 7.10% ASML Holding NV European Aeronautic Defence and Space Co. NV Gemalto NV Heineken Holding NV Koninklijke Ahold NV Koninklijke Boskalis Westminster NV Koninklijke Vopak NV SBM Offshore NV (a) Unilever NV New Zealand – 0.31% Telecom Corp of New Zealand Ltd. Norway – 0.34% Aker Solutions ASA Telenor ASA Yara International ASA Portugal – 0.08% Jeronimo Martins SGPS SA (a) Singapore – 2.93% Fraser & Neave Ltd. Golden Agri-Resources Ltd. Jardine Cycle & Carriage Ltd. Keppel Corp. Ltd. Singapore Telecommunications Ltd. StarHub Ltd. Spain – 3.45% Distribuidora Internacional de Alimentacion SA The accompanying notes are an integral part of these financial statements. 27 Gerstein Fisher Multi-Factor International Growth Equity Fund Schedule of Investments (Continued) November 30, 2012 Shares Value Spain – 3.45% (Continued) Enagas SA $ Grifols SA (a) Iberdrola SA Inditex SA Repsol SA Sweden – 6.99% Assa Abloy AB Atlas Copco AB – Class B Boliden AB Getinge AB Hennes & Mauritz AB Holmen AB Industrivarden AB Lundin Petroleum AB (a) SKF AB Swedbank AB Swedish Match AB Tele2 AB Telefomaktiebolaget LM Ericsson Switzerland – 10.13% ABB Ltd. Aryzta AG Cie Financiere Richemont SA Julius Baer Group Ltd. Lindt & Spruengli AG – Registered Shares 1 Lindt & Spruengli AG – Participation Certificate 50 Lonza Group AG Nestle SA Pargesa Holdings SA Partners Group Holding AG Roche Holdings AG Sulzer AG Swatch Group AG Swiss Re AG Syngenta AG UBS AG United Kingdom – 9.06% 3i Group PLC Aberdeen Asset Management PLC Aggreko PLC The accompanying notes are an integral part of these financial statements. 28 Gerstein Fisher Multi-Factor International Growth Equity Fund Schedule of Investments (Continued) November 30, 2012 Shares Value United Kingdom – 9.06% (Continued) Anglo American PLC $ ARM Holdings PLC Babcock International Group PLC BHP Billiton PLC British American Tobacco PLC BT Group PLC Bunzl PLC Burberry Group PLC Croda International PLC GKN PLC GlaxoSmithKline PLC Imperial Tobacco Group PLC Intertek Group PLC ITV PLC Kingfisher PLC London Stock Exchange Group PLC Meggitt PLC Melrose Industries PLC Next PLC Rexam PLC Rio Tinto PLC Rolls-Royce Holdings PLC – Ordinary Shares (a) Schroders PLC Tate & Lyle PLC Tesco PLC Weir Group PLC WM Morrison Supermarkets PLC Total Common Stocks (Cost $61,318,813) PREFERRED STOCKS – 0.00% United Kingdom – 0.00% Rolls-Royce Holdings PLC – C Shares (a) Total Preferred Stocks (Cost $2,061) REAL ESTATE INVESTMENT TRUSTS – 1.11% France – 0.08% Unibail-Rodamco SE Hong Kong – 0.97% The Link REIT Japan – 0.07% Japan Retail Fund Investment Corp. 26 Total Real Estate Investment Trusts (Cost $591,028) The accompanying notes are an integral part of these financial statements. 29 Gerstein Fisher Multi-Factor International Growth Equity Fund Schedule of Investments (Continued) November 30, 2012 Shares Value CORPORATE NOTES – 0.28% United Kingdom – 0.28% Electrabel SA 0.250%, 06/29/2015 $ Total Corporate Notes (Cost $184,417) Principal Amount SHORT-TERM INVESTMENTS – 0.38% STIT-Treasury Portfolio Money Market Fund $ $ Total Short-Term Investments (Cost $258,072) Total Investments (Cost $62,354,391) – 100.52% Liabilities in Excess of Other Assets – (0.52)% ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. Abbreviations: ADR American Depository Receipt A/S Aktieselskap is the Danish term for a stock company, which signifies that shareholders have limited liability. AB Aktiebolag is the Swedish term for stock company. AG Aktiengesellschaft is a German term that refers to a corporation that is limited by shares, i.e. owned by shareholders. ASA Allmennaksjeselskap is a Norwegian term which signifies that the company is listed in the stock-exchange. KGaA Kommanditgesellschaft auf Aktien is a German term that refers to a Limited Partnership that has shares. Ltd Limited is a term indicating a company is incorporated and shareholders have limited liability. NV Naamloze Vennootschap is a Dutch term for publicly traded companies. OYJ Julkinen osakeyhtiö is the Finnish term for publicly-traded companies. PLC Public Limited Company is a publicly traded company which signifies that shareholders have limited liability. SA Société Anonyme is a French term for a publicly traded company. SE Societas Europaea is a term for a European Public Limited Liability Company. SGPS Sociedade gestora de participacoes socialis is a Portugese term for a holding enterprise. SpA Società per Azioni is the Italian term for a limited share company. The accompanying notes are an integral part of these financial statements. 30 Gerstein Fisher Funds Statement of Assets and Liabilities November 30, 2012 Gerstein Fisher Gerstein Fisher Multi-Factor Multi-Factor International Growth Equity Fund Growth Equity Fund Assets Investments, at value (cost $105,719,058 and $62,354,391, respectively) $ $ Cash — Foreign currencies (cost $52,230) — Dividends and interest receivable Receivable from investments sold — Receivable from Fund shares sold Other assets Total Assets Liabilities Payable for investments purchased — Payable to the Adviser Payable to affiliates Payable for Fund shares redeemed Accrued expenses and other liabilities Total Liabilities Net Assets $ $ Net Assets Consist Of: Paid-in capital $ $ Accumulated net investment income Accumulated net realized gain ) Net unrealized appreciation (depreciation) on: Investments Foreign currency translation — ) Net Assets $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ $ If applicable, redemption price per share may be reduced by a 1.00% redemption fee of the net amount of the redemption on shares redeemed within 60 days of purchase. The accompanying notes are an integral part of these financial statements. 31 Gerstein Fisher Funds Statement of Operations For the Year Ended November 30, 2012 Gerstein Fisher Gerstein Fisher Multi-Factor Multi-Factor International Growth Equity Fund Growth Equity Fund(2) Investment Income Dividend income(1) $ $ Interest income 53 Total Investment Income Expenses Advisory fees Administration and accounting fees Transfer agent fees and expenses Audit and tax fees Federal and state registration fees Custody fees Legal fees Reports to shareholders Chief Compliance Officer fees and expenses Trustees’ fees and related expenses Other expenses Total expense before recoupment Expense waiver by Adviser (Note 4) — ) Net expenses Net Investment Income Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) from investments ) Change in net unrealized appreciation (depreciation) on: Investments Foreign currency translation — ) Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ $ Net of foreign taxes withheld of $2,819 and 130,382, respectively. The Gerstein Fisher Multi-Factor International Growth Equity Fund commenced operations on January 27, 2012. The accompanying notes are an integral part of these financial statements. 32 Gerstein Fisher Multi-Factor Growth Equity Fund Statement of Changes in Net Assets Year Ended Year Ended November 30, November 30, From Operations Net investment income $ $ Net realized gain from investments Net change in unrealized appreciation on investments Net increase in net assets from operations From Distributions Net investment income ) ) Net realized gain on investments ) — Net decrease in net assets resulting from distributions paid ) ) From Capital Share Transactions Proceeds from shares sold Net asset value of shares issued to distributions declared Costs for shares redeemed* ) ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of year End of year $ $ Accumulated Net Investment Income $ $ *Net of redemption fees of $ 4 $ The accompanying notes are an integral part of these financial statements. 33 Gerstein Fisher Multi-Factor International Growth Equity Fund Statement of Changes in Net Assets Period Ended November 30, From Operations Net investment income $ Net realized gain (loss) from investments ) Net change in unrealized appreciation on investments Net increase in net assets from operations From Capital Share Transactions Proceeds from shares sold Costs for shares redeemed* ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of period — End of period $ Accumulated Net Investment Income $ *Net of redemption fees of $ The Fund commenced operations on January 27, 2012. The accompanying notes are an integral part of these financial statements. 34 Gerstein Fisher Multi-Factor Growth Equity Fund Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Year Ended Year Ended Period Ended November 30, November 30, November 30, Net Asset Value, Beginning of Period $ $ $ Income from investment operations: Net investment income(2) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net investment income ) ) — From net realized gain on investments ) — — Total distributions paid ) ) — Paid-in capital from redemption fees (Note 2) — Net Asset Value, End of Period $ $ $ Total Return(4) % % % Supplemental Data and Ratios: Net assets at end of period (000’s) $ $ $ Ratio of expenses to average net assets: Before waiver, expense reimbursement and recoupments(5) % % % After waiver, expense reimbursement, and recoupments(5) % % % Ratio of net investment income to average net assets: Before waiver, expense reimbursement and recoupments(5) % % % After waiver, expense reimbursement, and recoupments(5) % % % Portfolio turnover rate(4) % % % The Fund commenced operations on December 31, 2009. Per share net investment income has been calculated using the daily average share method. Rounds to less than 0.5 cent per share. Not annualized for periods less than one year. Annualized for periods less than one year. The accompanying notes are an integral part of these financial statements. 35 Gerstein Fisher Multi-Factor International Growth Equity Fund Financial Highlights Per Share Data for a Share Outstanding Throughout the Period Period Ended November 30, Net Asset Value, Beginning of Period $ Income from investment operations: Net investment income(2) Net realized and unrealized loss on investments Total from investment operations Paid-in capital from redemption fees (Note 2) Net Asset Value, End of Period $ Total Return(4) % Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets: Before waiver, expense reimbursement and recoupments(5) % After waiver, expense reimbursement, and recoupments(5) % Ratio of net investment income to average net assets: Before waiver, expense reimbursement and recoupments(5) % After waiver, expense reimbursement, and recoupments(5) % Portfolio turnover rate(4) % The Fund commenced operations on January 27, 2012. Per share net investment income has been calculated using the daily average share method. Rounds to less than 0.5 cent per share. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. 36 Gerstein Fisher Funds Notes to Financial Statements November 30, 2012 Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Gerstein Fisher Funds (the “Funds”) are comprised of the Gerstein Fisher Multi-Factor Growth Equity Fund and the Gerstein Fisher Multi-Factor International Growth Equity Fund, and each represent a distinct diversified series with their own investment objectives and policies within the Trust. The investment objective of each Fund is long-term capital appreciation. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value.The Gerstein Fisher Multi-Factor Growth Equity Fund commenced operations on December 31, 2009. The Gerstein Fisher Multi-Factor International Growth Equity Fund commenced operations January 27, 2012. Costs incurred by the Funds in connection with the organization, registration and initial public offering of shares were paid by Gerstein, Fisher & Associates, Inc. (the “Adviser”). Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of the financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Funds that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.When the security is listed on more than one exchange, the Funds will use the price of the exchange that the Funds generally consider to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price.If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (“Pricing Service”).If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models.Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost.If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. 37 Gerstein Fisher Funds Notes to Financial Statements (Continued) November 30, 2012 For the Gerstein Fisher Multi-Factor International Growth Equity Fund, in the case of foreign securities, the occurrence of certain events after the close of foreign markets, but prior to the time the Fund’s net asset value (“NAV”) is calculated (such as a significant surge or decline in the U.S. or other markets) often will result in an adjustment to the trading prices of foreign securities when foreign markets open on the following business day. If such events occur, the Fund will value foreign securities at fair value, taking into account such events in calculating the NAV. In such cases, use of fair valuation can reduce an investor’s ability to seek to profit by estimating the Fund’s NAV in advance of the time the NAV is calculated. These securities would generally be categorized as Level 2 in the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 820 hierarchy. The Adviser anticipates that the Fund’s portfolio holdings will be fair valued only if market quotations for those holdings are considered unreliable. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees.These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value.The intended effect of using fair value pricing procedures is to ensure that the Funds are accurately priced. The Funds have adopted Statement of Financial Accounting Standards, “Fair Value Measurements and Disclosures” (“Fair Value Measurements”) and FASB Staff Position “Determining Fair Value when the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identified Transactions that are not Orderly” (“Determining Fair Value”).Determining Fair Value clarifies Fair Value Measurements and requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.Determining Fair Value also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types.Fair Value Measurements requires the Funds to classify their securities based on valuation method. These inputs are summarized in the three broad levels listed below: Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ investments carried at fair value as of November 30, 2012: 38 Gerstein Fisher Funds Notes to Financial Statements (Continued) November 30, 2012 Gerstein Fisher Multi-Factor Growth Equity Fund Level 1 Level 2 Level 3 Total Assets: Equity Common Stocks $ $
